United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                               January 9, 2007
                         FOR THE FIFTH CIRCUIT
                        _______________________
                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 06-40880
                       USDC No. 5:03-CR-185-0-3
                        _______________________

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

ISRAEL SAENZ, JR.,

                                           Defendant-Appellant.
                  ___________________________________

          Appeal from the United States District Court
                for the Southern District of Texas
               ___________________________________

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     In this case filed pursuant to 28 U.S.C. § 2255, the

district court entered a final judgment dismissing the action on

April 5, 2006.    On April 20, 2006, the petitioner filed a pro se

notice of appeal from the final judgment.    In his request for a

certificate of appealability, the petitioner noted that the

district court failed to address one of the issues in his motion.

On May 15, 2006, the district court entered an order vacating its

earlier final judgment dismissing the case and restoring the case



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                06-40880
                                  -2-

on the docket.

     The district court was divested of jurisdiction by the

filing of a timely notice of appeal.        See Alvestad v. Monsanto

Co., 671 F.2d 908, 911 n.2 (5th Cir.), cert. denied, 459 U.S.

1070 (1982).     This court has received a request from the district

court to remand the case so that it can address the remaining

issue in the § 2255 motion.    We remand the case to the district

court to re-enter its judgment and conduct such further

proceedings as may be necessary.     See Willie v. Continental Oil

Co., 746 F.2d 1041, 1046 (5th Cir. 1984), vacated by grant of

rehearing en banc, 760 F.2d 87 (5th Cir. 1985), on rehearing, 784

F.2d 706 (5th Cir. 1986) (en banc).        See also Travelers Inc. Co.

v. Liljeberg Enterprises, Inc., 38 F.3d 1404, 1407 n.3 (5th Cir.

1994) (citing panel opinion in Willie).       We do not retain

jurisdiction.

     REMANDED.